DETAILED ACTION
This office action is responsive to the amendment filed 7/5/2022.  Claims 1-6, 8-17, and 19 remain pending and under prosecution.  
It is noted that newly submitted Claim 20 appears to be drawn to Species II D, which has not been elected in the Election Restriction requirement dated 12/8/21, with a response dated below (applicant elects Species II C).  Therefore, it is withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of I(B), II(C), III(F), IV(H), V(J), and VI(M) in the reply filed on 1/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/18/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim elements are interpreted under 112(f).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the antenna is positioned within the bore of the break off head.  But since Claim 9 does not specify the bore as being specific to the adjustment head only, this limitation contradicts with the more general limitation in Claim 9 of the antenna being positioned “above the bore of the set screw.”  The invention is drawn toward the antenna disposed in the bore in general, but above and below the adjustment and break off head component, respectively.  Clarification is requested.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9, 13-17 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/395,212 in view of Demeocq (US Pub No. 20180195547).
This is a provisional nonstatutory double patenting rejection.  It is noted that the application has already been allowed, however, a patent number has yet to be assigned.

In regard to Claim 9, both the Allowed application (Claim 10) and instant invention recite:
a load sensing assembly for a spinal implant, the load sensing assembly comprising:
a set screw comprising an adjustment head and a bore extending from an outer
surface of the set screw to a threaded portion of the set screw;
an antenna;
an integrated circuit in communication with the antenna; and
a strain gauge in connection with the integrated circuit,
wherein the integrated circuit and the strain gauge are positioned within the bore of the set screw,
wherein the threaded portion of the set screw is configured to fasten to an anchoring member receiving a longitudinal rod, and
	wherein the strain gauge is configured to measure a localized force between the break off set screw and the longitudinal rod when the break off set screw contacts the longitudinal rod.
	However, the Allowed Application does not disclose the antenna positioned above the adjustment head and above the bore of the set screw.
Demeocq teach that it is well-known in the art to provide analogous screw 1 with antenna 8g disposed above screw head 2 as an effective location for the antenna to interact with the rest of the circuit and strain gauge components, best seen in Figure 3b (0059).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the Allowed Application such that the antenna is placed above the adjustment head of the break-off screw, as taught by Demeocq, such that when disposed in the manner shown in Figure 3b of Demeocq, the antenna is positioned above the bore of the set screw, as an equally as effective location for the antenna for various benefits.

The Allowed Application also recites:
13. The load sensing assembly of claim 9, wherein the bore extends from an outer
surface of the adjustment head to the threaded portion of the set screw (Claim 10).

14. (Original) The load sensing assembly of claim 9, wherein the set screw further comprises a
break-off head coupled to the adjustment head via a break-off region (Claim 10).

15. The load sensing assembly of claim 14, wherein the bore extends from an outer surface of the break-off head to at least the threaded portion of the set screw (Claim 10).

17. (Original) The load sensing assembly of claim 14, wherein an outer surface of the break-off head is aligned with an outer surface of the adjustment head (Claim 10).

16.  The Allowed Application discloses the above invention but does not expressly disclose the antenna is positioned within the bore of the break-off head.
Demeocq also teaches that the analogous screw 1 with central opening can house an antenna – transceiver – which when disposed therein, would be placed about the threaded portion of the screw, for advantages such as protection of the element inside the opening, best seen in Figure 4 (0069-0070).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the Allowed Application as modified by Demeocq such that the antenna of is placed inside the bore of the break-off screw, as taught by Demeocq for reasons such as protection for the antenna inside the bore after implantation.

19. The Allowed Application in combination with Demeocq disclose the load sensing assembly of claim 14, wherein, when the break-off set screw is fastened to the anchoring member, the antenna is positioned above an end of the anchoring member, as the anchoring member is the positioned at the bottom of the load sensing assembly, and the antenna is positioned above that as taught by Demeocq.

Claims 10-12 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/395,212 in view of Demeocq, further in view of Stein (US Pub No. 20130076157).
The Allowed Application disclose the invention above but do not disclose the antenna and the adjustment head are spaced at or about 0.01 millimeters (mm) to 1.25 mm from one another and the antenna comprises a diameter of 10 millimeters.  
Stein teach that it is well-known in the art to provide an analogous pedicle screw with a diameter in the range of 5-8.5 mm (0054).  It is also noted that applicant has not expressed any criticality toward the length of spacing between the antenna and adjustment head nor the diameter of the antenna as solving a particular problem, conferring a specific advantage, or providing a desired result other than being a suitable size for its use.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the Allowed Applicant as modified by Demeocq such that the antenna and the adjustment head are spaced at or about 0.01 millimeters (mm) to 1.25 mm from one another, because the smallest spacing would be an order of the magnitude already taught by Stein, i.e. 1 mm, as an effective spacing for the reasons illustrated by Demeocq above and for implantation into the patient body.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the Allowed Applicant as modified by Demeocq such that the antenna comprises a diameter of 10 millimeters as taught by Stein to provide an effective size for its use with the set screw for implantation into the patient body. 


Allowable Subject Matter
Claims 1-6, and 8 are allowed.


Response to Arguments
Applicant’s arguments with respect to the prior art in light of new amendments have been fully considered and are persuasive.  The 103 rejection has been withdrawn. 
It is noted that Figure 3b of Demeocq has been used in the double patenting rejection of Claim 9 above, which has not been specifically addressed in the remarks in light of the recent amendments.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791



                                                                                                                                                                                                        /DEVIN B HENSON/Primary Examiner, Art Unit 3791